EXHIBIT 10.19

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

 

                THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of April 5, 2002, by and between NORTHWEST PIPE COMPANY, an
Oregon Corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”).

 

 

RECITALS

 

                WHEREAS, Borrower is currently indebted to Bank pursuant to the
terms and conditions of that certain Credit Agreement between Borrower and Bank
dated as of May 30, 2001, as amended from time to time (“Credit Agreement”).

 

                WHEREAS, Bank and Borrower have agreed to certain changes in the
terms and conditions set forth in the Credit Agreement and have agreed to amend
the Credit Agreement to reflect said changes.

 

                NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Credit Agreement shall be amended as follows:

 

                1.             Section 1.1. (b) is hereby deleted in its
entirety, and the following substituted therefor:

 

                                                         “Letter of Credit
Subfeature.  As a subfeature under the Line of Credit, Bank agrees from time to
time during the term thereof to issue or cause an affiliate to issue standby
letters of credit for the account of Borrower to finance borrower’s self
insurance for worker’s compensation (each, a “Letter of Credit” and
collectively, “Letters of Credit”); provided however, that the aggregate undrawn
amount of all outstanding Letters of Credit shall not at any time exceed Five
Million Dollars ($5,000,000.00).  No Letter of Credit shall have an expiration
date subsequent to the maturity date of the Line of Credit.  The undrawn amount
of all Letters of Credit shall be reserved under the Line of Credit and shall
not be available for borrowings thereunder.  Each Letter of Credit shall be
subject to the additional terms and conditions of the Letter of Credit
agreements, applications and any related documents required by Bank in
connection with the issuance thereof.  Each draft paid under a Letter of Credit
shall be deemed an advance under the Line of Credit and shall be repaid by
Borrower in accordance with the terms and conditions of this Agreement
applicable to such advances; provided however, that if advances under the Line
of Credit are not available, for any reason, at the time any draft is paid, then
Borrower shall immediately pay to Bank the full amount of such draft, together
with interest thereon from the date such draft is paid to the date such amount
is fully repaid by Borrower, at the rate of interest applicable to advances
under the Line of Credit.  In such event Borrower agrees that Bank, in its sole
discretion, may debit any account maintained by Borrower with Bank for the
amount of any such draft.”

 

2.                                       Except as specifically provided herein,
all terms and conditions of the Credit Agreement remain in full force and
effect, without waiver or modification.  All terms defined in the Credit
Agreement shall have the same meaning when used in this Amendment.  This
Amendment and the Credit Agreement shall be read together, as one document.

 

 

 

--------------------------------------------------------------------------------


 

3.                                       Borrower hereby remakes all
representations and warranties contained in the Credit Agreement and reaffirms
all covenants set forth therein.  Borrower further certifies that as of the date
of this Amendment there exists no Event of Default as defined in the Credit
Agreement, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute any such Event of Default.

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK AFTER
OCTOBER 3, 1989 CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR
PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S
RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE
ENFORCEABLE.

 

                IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be executed as of the day and year first written above.

 

 

 

WELLS FARGO BANK,

NORTHWEST PIPE COMPANY

 

NATIONAL ASSOCIATION

 

 

 

By:

  /s/ John Murakami

 

By:

   /s/ S. Myers

 

  VP - CFO

 

 

   Stan Myers, Vice President

 

 

 

 

2

--------------------------------------------------------------------------------